
	

113 S2584 IS: Educating Tomorrow's Workforce Act of 2014. 
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2584
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. Kaine (for himself, Mr. Portman, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Carl D. Perkins Career and Technical Education Act of 2006 to raise the quality of
			 career and technical education programs and to allow local eligible
			 recipients to use funding to establish high-quality career academies.
	
	
		1.Short title
			This Act may be cited as the
		  Educating Tomorrow's Workforce Act of 2014. .
		2.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is
			 amended—(1)by redesignating paragraphs (6) through (9), (10) through (23), and (24) through (34), as
			 paragraphs (7) through (10),
			 (12) through (25), and (27) through (37), respectively;(2)by inserting after paragraph (5) the following:(6)Career and Technical Education Program of StudyThe term career and technical education program of study means a coordinated, non-duplicative sequence of secondary and postsecondary academic and
			 technical courses that—(A)incorporate rigorous, State-identified college and career readiness standards, including
			 State-identified career and technical education standards that address
			 both academic and technical contents;(B)support attainment of employability and  career readiness skills;(C)progress in content specificity (by beginning with all aspects of an industry or career cluster and
			 leading to more occupationally specific instruction or by preparing
			 students for ongoing postsecondary career preparation);(D)incorporate multiple entry and exit points with portable demonstrations of technical or career
			 competency, which may include credit-transfer agreements or
			 industry-recognized certifications; and(E)culminate in the attainment of—(i)an industry-recognized certification, credential, or license;(ii)a registered apprenticeship or credit-bearing postsecondary certificate; or(iii)an associate or baccalaureate degree.; (3)by inserting after paragraph (10), as redesignated by paragraph (1), the following:(11)Credit-transfer AgreementThe term credit-transfer agreement means an opportunity for secondary students to be awarded transcripted postsecondary credit,
			 supported with a formal agreement between secondary and postsecondary
			 education systems, for—(A)technical credit such as dual enrollment, dual credit, or articulated credit, which may  include
			 credit
			 by examination or credit by performance on technical assessments; or(B)academic credit such as dual enrollment, dual credit, or articulated credit, which may include
			 credit
			 by examination or credit by performance on academic assessments.; and (4)by inserting after paragraph (25), as redesignated by paragraph (1), the following:(26)Registered Apprenticeship ProgramThe term  registered apprenticeship program means an apprenticeship program—(A)registered under the Act of August 16, 1937 (commonly known as the ‘‘National Apprenticeship Act’’;
			 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); and(B)that meets such other criteria as may be established by the Secretary under this section..3.State PlanSection 122(c)(1) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2342(c)(1)) is amended—(1)by striking subparagraph (A);(2)by redesignating subparagraphs (B) through (L) as subparagraphs (A) through (K), respectively; and(3)in subparagraph (A), as redesignated by paragraph (2), by striking the career and technical programs of study described in subparagraph (A) and inserting career and technical education programs of study, including a description of how the eligible
			 agency will ensure the quality of any program of study culminating in an
			 industry-recognized certificate, credential, or license.4.State Leadership ActivitiesSection 124 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2344) is amended—(1)in subsection (b)(6), by striking programs of study, as described in section 122(c)(1)(A) and inserting education programs of study; and(2)in subsection (c)—(A)in  paragraph (9), by striking , career academies,;(B)in paragraph (16)(B), by striking and after the semicolon;(C)in paragraph (17), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(18)support for career academies, which—(A)implement a college and career ready curriculum at the secondary education level that integrates
			 rigorous academic, technical, and employability contents through career
			 and technical education programs of study and high-quality elements,
			 including those described in section 134(b)(7);(B)include experiential or work-based learning for secondary school students, in collaboration with
			 local and regional employers;(C)include opportunities for secondary school students to earn postsecondary credit while in secondary
			 school, such
			 as through credit transfer agreements including dual enrollment; and(D)establish and maintain ongoing partnerships—(i)between the local educational agency, business and
			 industry, and institutions of higher education,  or  postsecondary
			 vocational
			 institutions (as defined in section 102(c) of the Higher Education Act of
			 1965 (20 U.S.C. 1002(c))); and(ii)which may also include local government, such as
			 workforce and economic development entities..5.Local Plan for Career and Technical Education ProgramsSection 134(b)	of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2354(b)) is amended—(1)in paragraph (3)(A), by striking programs of study described in section 122(c)(1)(A) and inserting education programs of study; and(2)by striking paragraph (7) and inserting the
			 following:(7)describe how the eligible recipient will conduct an assessment of local needs related to career and
			 technical education as part of the local plan development process and how
			 such needs assessment will be updated annually in subsequent years of the
			 local plan, including how the needs assessment includes an evaluation of
			 progress toward specific elements leading to high-quality implementation
			 of career and technical education programs of study, including—(A)sustained, intensive, and focused professional development for teachers, principals,
			 administrators, and school
			 counselors on both content and pedagogy that—(i)supports high-quality academic and career and technical education instruction; and(ii)ensures local, regional, and State labor market information as applicable is utilized to make
			 informed decisions about program offerings and to advise students of
			 career
			 opportunities and benefits;(B)a curriculum aligned with the requirements for a career and technical education program of study;(C)teaching and learning strategies focused on the integration of academic and career and technical
			 education content, including supports necessary to implement such
			 strategies;(D)ongoing relationships between education, business and industry, and other community stakeholders;(E)opportunities for secondary students to earn postsecondary credit while in secondary school, such
			 as
			 through credit transfer agreements including dual enrollment;(F)career and technical student organizations, or other activities that promote the development of
			 leadership and employability skills;(G)appropriate equipment and technology aligned with business and industry needs;(H)a continuum of work-based learning opportunities, such as job shadowing, mentorships, internships,
			 apprenticeships, clinical experiences, service learning experiences, and
			 cooperative education;(I)valid and reliable technical skills assessments to measure student achievement, which may include
			 industry-recognized certifications or may lead to other credentials;(J)support services to ensure equitable participation for all students; and(K)recruitment and retention efforts to ensure highly effective educators, principals, and
			 administrators..6.Local Uses of FundsSection 135 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C.
			 2355) is amended—(1)in subsection (b)—(A)in paragraph (1), by striking programs of study described in section 122(c)(1)(A); and inserting education programs of study; and(B)in paragraph (2), by striking career and technical program of study described in section 122(c)(1)(A)  and inserting career and technical education program of study; and(2)in subsection (c)—(A)in paragraph (19)—(i)in subparagraph (C), by striking programs of study described in section 122(c)(1)(A) and inserting education programs of study; and(ii)in subparagraph (D), by striking and after the semicolon;(B)in paragraph (20), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(21)to provide support for career academies, as described in section 124(c)(18)..7.Conforming AmendmentsSection 113 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323) is
			 amended—(1)in subsection (b)(4)(C)(ii)(I), by striking section 3(29) and inserting section 3(32); and(2)in subsection (c)(2)(A), by striking section 3(29) and inserting section 3(32).
